EXHIBIT 99 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-1 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), betweenthe Trust and the Indenture Trustee, as supplemented by the Series 2014-1 Indenture Supplement, dated as of March 4, 2014 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 4 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-1 MONTHLY PERIOD ENDINGDecember 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of March 4, 2014, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2014-1 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 5 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-1 MONTHLY PERIOD ENDINGDecember 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 31 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 6 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2014-1 Expected Final Payment Date 02/15/2017 Scheduled start of accumulation period 08/01/2016 Series 2014-1 Stated Principal Amount Series 2014-1 Allocation amount Series 2014-1 Floating Allocation Percentage 11.2508% Series 2014-1 Principal Allocation Percentage 11.2508% Current period USD LIBOR 0.33% Class Details Margin Total Interest Rate Stated Principal Amount Class A 0.36% 0.69% Class B 0.00% 0.00% ALLOCATION OF SERIES 2014-1 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2014-1 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2014-1 Servicing Fee paid to Servicer 4)Series 2014-1 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and ClassB Additional Interest previously due but not paid 6)Series 2014-1 Default Amount treated as Series 2014-1 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series2014-1 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2014-1 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2014-1 1)Series 2014-1 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2014-1 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2014-1 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2014-1 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2014-1 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series 2014-1 Available Principal Collections Series 2014-1 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2014-1 Indenture Supplement APPLICATION OF SERIES 2014-1 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 7 APPLICATION OF SERIES 2014-1 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2014-1 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2014-1 1)Series 2014-1 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a) Paid to the Class A Noteholders 4a) Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2014-1 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2014-1 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 2.52% Prior Monthly Period 2.39% Second Prior Monthly Period 2.43% Excess Spread Percentage Current Monthly Period 14.69% Prior Monthly Period 13.49% Second Prior Monthly Period 13.77% Quarterly Excess Spread Percentage 13.98% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 8 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-2 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015(the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2014-2 Indenture Supplement, dated as of May 28, 2014 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 9 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-2 MONTHLY PERIOD ENDINGDecember 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of May 28, 2014, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2014-2 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 10 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-2 MONTHLY PERIOD ENDING December 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 31 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 11 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2014-2 Expected Final Payment Date 05/15/2017 Scheduled start of accumulation period 05/01/2016 Series 2014-2 Stated Principal Amount Series 2014-2 Allocation amount Series 2014-2 Floating Allocation Percentage 10.8181% Series 2014-2 Principal Allocation Percentage 10.8181% Current period USD LIBOR 0.33% Class Details Margin Total Interest Rate Stated Principal Amount Class A 0.34% 0.67% Class B 0.00% 0.00% ALLOCATION OF SERIES 2014-2 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2014-2 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2014-2 Servicing Fee paid to Servicer 4)Series 2012-2 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2014-2 Default Amount treated as Series 2014-2 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2014-2 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2014-2 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2014-2 1)Series 2014-2 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2014-2 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2014-2 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2014-2 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2014-2 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series 2014-2 Available Principal Collections Series 2014-2 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2014-2 Indenture Supplement APPLICATION OF SERIES 2014-2 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 12 APPLICATION OF SERIES 2014-2 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2014-2 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2014-2 1)Series 2014-2 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2014-2 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2014-2 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 2.50% Prior Monthly Period 2.38% Second Prior Monthly Period 2.41% Excess Spread Percentage Current Monthly Period 14.71% Prior Monthly Period 13.50% Second Prior Monthly Period 13.79% Quarterly Excess Spread Percentage 14.00% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 13 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-3 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2014-3 Indenture Supplement, dated as of September 18, 2014 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 14 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-3 MONTHLY PERIOD ENDINGDecember 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of September 18, 2014, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2014-3 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 15 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-3 MONTHLY PERIOD ENDINGDecember 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 30 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 16 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2014-3 Expected Final Payment Date 09/16/2019 Scheduled start of accumulation period 09/01/2018 Series 2014-3 Stated Principal Amount Series 2014-3 Allocation amount Series 2014-3 Floating Allocation Percentage 11.4777% Series 2014-3 Principal Allocation Percentage 11.4777% Class Details Margin Total Interest Rate Stated Principal Amount Class A 2.41% Class B 0.00% 0.00% ALLOCATION OF SERIES 2014-3 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2014-3 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2014-3 Servicing Fee paid to Servicer 4)Series 2014-3 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2014-3 Default Amount treated as Series 2014-3 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2014-3 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2014-3 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2014-3 1)Series 2014-3 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2014-3 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2014-3 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2014-3 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2014-3 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series 2014-3 Available Principal Collections Series 2014-3 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2014-3 Indenture Supplement APPLICATION OF SERIES 2014-3 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 17 APPLICATION OF SERIES 2014-3 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2014-3 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2014-3 1)Series 2014-3 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2014-3 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2014-3 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 3.98% Prior Monthly Period 3.98% Second Prior Monthly Period 3.98% Excess Spread Percentage Current Monthly Period 13.23% Prior Monthly Period 11.90% Second Prior Monthly Period 12.23% Quarterly Excess Spread Percentage 12.45% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 18 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-4 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2014-4 Indenture Supplement, dated as of November 26, 2014 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 19 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-4 MONTHLY PERIOD ENDINGDecember 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of November 26, 2014, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2014-4 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 20 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-4 MONTHLY PERIOD ENDINGDecember 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 31 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 21 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2014-4 Expected Final Payment Date 11/15/2017 Scheduled start of accumulation period 11/01/2016 Series 2014-4 Stated Principal Amount Series 2014-4 Allocation amount Series 2014-4 Floating Allocation Percentage 3.9712% Series 2014-4 Principal Allocation Percentage 3.9712% Current period USD LIBOR 0.33% Class Details Margin Total Interest Rate Stated Principal Amount Class A 0.39% 0.72% Class B 0.00% 0.00% ALLOCATION OF SERIES 2014-4 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2014-4 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2014-4 Servicing Fee paid to Servicer 4)Series 2014-4 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2014-4 Default Amount treated as Series 2014-4 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2014-4 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2014-4 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2014-4 1)Series 2014-4 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2014-4 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2014-4 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2014-4 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2014-4 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series 2014-4 Available Principal Collections Series 2014-4 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2014-4 Indenture Supplement APPLICATION OF SERIES 2014-4 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 22 APPLICATION OF SERIES 2014-4 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2014-4 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2014-4 1)Series 2014-4 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a) Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2014-4 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2014-4 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 2.59% Prior Monthly Period 2.45% Second Prior Monthly Period 2.49% Excess Spread Percentage Current Monthly Period 14.62% Prior Monthly Period 13.43% Second Prior Monthly Period 13.71% Quarterly Excess Spread Percentage 13.92% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 23 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-5 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2014-5 Indenture Supplement, dated as of November 26, 2014 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 24 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-5 MONTHLY PERIOD ENDINGDecember 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of November 26, 2014, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2014-5 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 25 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2014-5 MONTHLY PERIOD ENDINGDecember 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 30 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 26 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2014-5 Expected Final Payment Date 11/15/2017 Scheduled start of accumulation period 11/01/2016 Series 2014-5 Stated Principal Amount Series 2014-5 Allocation amount Series 2014-5 Floating Allocation Percentage 3.8259% Series 2014-5 Principal Allocation Percentage 3.8259% Class Details Margin Total Interest Rate Stated Principal Amount Class A 1.48% Class B 0.00% 0.00% ALLOCATION OF SERIES 2014-5 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2014-5 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2014-5 Servicing Fee paid to Servicer 4)Series 2014-5 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2014-5 Default Amount treated as Series 2014-5 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2014-5 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2014-5 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2014-5 1)Series 2014-5 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2014-5 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2014-5 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2014-5 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2014-5 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series 2014-5 Available Principal Collections Series 2014-5 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2014-5 Indenture Supplement APPLICATION OF SERIES 2014-5 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 27 APPLICATION OF SERIES 2014-5 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2014-5 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2014-5 1)Series 2014-5 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2014-5 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2014-5 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 3.21% Prior Monthly Period 3.21% Second Prior Monthly Period 3.21% Excess Spread Percentage Current Monthly Period 14.00% Prior Monthly Period 12.66% Second Prior Monthly Period 12.99% Quarterly Excess Spread Percentage 13.22% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 28 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-1 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2015-1 Indenture Supplement, dated as of March 12, 2015 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 29 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-1 MONTHLY PERIOD ENDING December 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of March 12, 2015, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2015-1 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 30 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-1 MONTHLY PERIOD ENDING December 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 30 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 31 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2015-1 Expected Final Payment Date 02/18/2020 Scheduled start of accumulation period 02/01/2019 Series 2015-1 Stated Principal Amount Series 2015-1 Allocation amount Series2015-1 Floating Allocation Percentage 7.6518% Series2015-1 Principal Allocation Percentage 7.6518% Class Details Margin Total Interest Rate Stated Principal Amount Class A 2.20% Class B 0.00% 0.00% ALLOCATION OF SERIES 2015-1 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2015-1 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2015-1 Servicing Fee paid to Servicer 4)Series 2015-1 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2015-1 Default Amount treated as Series 2015-1 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2015-1 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2015-1 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2015-1 1)Series 2015-1 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2015-1 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2015-1 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2015-1 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2015-1 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series2015-1 Available Principal Collections Series2015-1 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2015-1 Indenture Supplement APPLICATION OF SERIES 2015-1 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 32 APPLICATION OF SERIES 2015-1 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2015-1 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2015-1 1)Series 2015-1 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2015-1 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2015-1 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 3.80% Prior Monthly Period 3.80% Second Prior Monthly Period 3.80% Excess Spread Percentage Current Monthly Period 13.41% Prior Monthly Period 12.07% Second Prior Monthly Period 12.40% Quarterly Excess Spread Percentage 12.63% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 33 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-2 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2015-2 Indenture Supplement, dated as ofJune 10, 2015 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 34 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-2 MONTHLY PERIOD ENDING December 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of June 10, 2015, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2015-2 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 35 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-2 MONTHLY PERIOD ENDING December 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 30 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 36 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2015-2 Expected Final Payment Date 05/15/2018 Scheduled start of accumulation period 05/01/2017 Series 2015-2 Stated Principal Amount Series 2015-2 Allocation amount Series2015-2 Floating Allocation Percentage 7.6518% Series2015-2 Principal Allocation Percentage 7.6518% Class Details Margin Total Interest Rate Stated Principal Amount Class A 1.56% Class B 0.00% 0.00% ALLOCATION OF SERIES 2015-2 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2015-2 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2015-2 Servicing Fee paid to Servicer 4)Series 2015-2 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2015-2 Default Amount treated as Series 2015-2 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2015-2 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2015-2 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2015-2 1)Series 2015-2 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2015-2 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2015-2 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2015-2 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2015-2 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series2015-2 Available Principal Collections Series2015-2 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2015-2 Indenture Supplement APPLICATION OF SERIES 2015-2 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 37 APPLICATION OF SERIES 2015-2 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2015-2 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2015-2 1)Series 2015-2 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2015-2 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2015-2 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 15.88% Second Prior Monthly Period 16.20% Base Rate Current Monthly Period 3.28% Prior Monthly Period 3.28% Second Prior Monthly Period 3.28% Excess Spread Percentage Current Monthly Period 13.93% Prior Monthly Period 12.60% Second Prior Monthly Period 12.92% Quarterly Excess Spread Percentage 13.15% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 38 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-3 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2015-3 Indenture Supplement, dated as ofNovember 4, 2015 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 39 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-3 MONTHLY PERIOD ENDING December 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of November 4, 2015, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2015-3 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 40 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-3 MONTHLY PERIOD ENDING December 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 31 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 41 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2015-3 Expected Final Payment Date 10/16/2017 Scheduled start of accumulation period 10/01/2016 Series 2015-3 Stated Principal Amount Series 2015-3 Allocation amount Series2015-3 Floating Allocation Percentage 3.9712% Series2015-3 Principal Allocation Percentage 3.9712% Current period USD LIBOR 0.33% Class Details Margin Total Interest Rate Stated Principal Amount Class A 0.50% 0.83% Class B 0.00% 0.00% ALLOCATION OF SERIES 2015-3 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2015-3 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2015-3 Servicing Fee paid to Servicer 4)Series 2015-3 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2015-3 Default Amount treated as Series 2015-3 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2015-3 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2015-3 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2015-3 1)Series 2015-3 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2015-3 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2015-3 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2015-3 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2015-3 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series2015-3 Available Principal Collections Series2015-3 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2015-3 Indenture Supplement APPLICATION OF SERIES 2015-3 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 42 APPLICATION OF SERIES 2015-3 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2015-3 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2015-3 1)Series 2015-3 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2015-3 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2015-3 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 14.92% Second Prior Monthly Period 0.00% Base Rate Current Monthly Period 2.68% Prior Monthly Period 2.56% Second Prior Monthly Period 0.00% Excess Spread Percentage Current Monthly Period 14.53% Prior Monthly Period 12.36% Second Prior Monthly Period 0.00% Quarterly Excess Spread Percentage 13.44% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 43 MONTHLY SERVICER’S CERTIFICATE BARCLAYS BANK DELAWARE BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-4 The undersigned, a duly authorized representative of Barclays Bank Delaware, as servicer (“BBD”), pursuant to the Amended and Restated Servicing Agreement, dated August 1, 2012 and as amended and restated as of December 17, 2013 (the “Agreement”), among BARCLAYS DRYROCK FUNDING LLC, a Delaware limited liability company, as transferor, BBD, as servicer and administrator, BARCLAYS DRYROCK ISSUANCE TRUST, a statutory trust created under the laws of the State of Delaware (the “Trust”), and U.S. BANK NATIONAL ASSOCIATION, as Indenture Trustee (the “Indenture Trustee”), does hereby certify that: 1. Capitalized terms used in this Certificate have their respective meanings set forth in the Agreement or the Amended and Restated Indenture, dated as of August 1, 2012 and amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between the Trust and the Indenture Trustee, as supplemented by the Series 2015-4 Indenture Supplement, dated as ofNovember 4, 2015 (as amended, the “Indenture Supplement” and together with the Indenture, the “Indenture”), as applicable. 2. BBD is, as of the date hereof, the Servicer under the Agreement. 3. The undersigned is an Authorized Officer of the Servicer who is duly authorized pursuant to the Agreement to execute and deliver this Certificate to the Indenture Trustee. 4. This Certificate relates to the Payment Date occurring onJanuary 15, 2016. 5. As of the date hereof, to the best knowledge of the undersigned, the Servicer has performed in all material respects its obligations under the Agreement and the Indenture through the Monthly Period preceding such Payment Date and no material default in the performance of such obligations has occurred or is continuing except as set forth in paragraph 6 below. 6. The following is a description of each material default in the performance of the Servicer’s obligations under the provisions of the Agreement known to me to have been made by the Servicer through the Monthly Period preceding such Payment Date, which sets forth in detail (i) the nature of each such default, (ii) the action taken by the Servicer, if any, to remedy each such default and (iii) the current status of each such default: a. IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Certificate this 15th day ofJanuary, 2016. BARCLAYS BANK DELAWARE, as Servicer By: /s/Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 44 MONTHLY NOTEHOLDERS’ STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-4 MONTHLY PERIOD ENDING December 31, 2015 Pursuant to (i) the Amended and Restated Indenture, dated as of August 1, 2012, amended and restated as of December 17, 2013 and as amended by the first amendment thereto, dated as of July 6, 2015 (the “Indenture”), between Barclays Dryrock Issuance Trust (the “Issuer” or the “Trust”), and U.S. Bank National Association, as indenture trustee (the “Indenture Trustee”), as supplemented by the Indenture Supplement, dated as of November 4, 2015, (the “Indenture Supplement”), between the Issuer and the Indenture Trustee, and (ii) the Amended and Restated Servicing Agreement, dated as of August 1, 2012 and amended and restated as of December 17, 2013 (the “Servicing Agreement”),among Barclays Dryrock Funding LLC, as transferor (the “Transferor”), Barclays Bank Delaware, as servicer and administrator (“BBD” or the “Servicer”), the Issuer and the Indenture Trustee, BBD as Servicer is required to prepare certain information each month regarding current payments to the Series 2015-4 Noteholders and the performance of the Trust during the previous monthly period.The information prepared with respect to the Payment Date of January 15, 2016is set forth below.Capitalized terms used in this Monthly Noteholders' Statement have their respective meanings set forth in the Indenture, the Indenture Supplement and the Servicing Agreement. A)Information regarding payments in respect of the Class A Notes (1)The total amount of the payment in respect of the Class A Notes (2)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class A Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class A Additional Interest and the amount of Class A Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class A Notes B) Information regarding payments in respect of the Class B Notes (1)The total amount of the payment in respect of the Class B Notes (2)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest (3)The amount of the payment set forth in line item (1) above in respect of Class B Monthly Interest previously due but not distributed on a prior Payment Date (4)The amount of the payment set forth in line item (1) above in respect of Class B Additional Interest and the amount of Class B Additional Interest previously due but not distributed on a prior Payment Date (5)The amount of the payment set forth in line item (1) above in respect of principal of the Class B Notes BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 45 MONTHLY SERVICER'S STATEMENT BARCLAYS DRYROCK ISSUANCE TRUST Series 2015-4 MONTHLY PERIOD ENDING December 31, 2015 Record date December 31, 2015 Payment date January 15, 2016 Monthly period beginning December 01, 2015 Monthly period ending December 31, 2015 Previous payment date December 15, 2015 Interest period beginning December 15, 2015 Interest period ending January 14, 2016 Days in monthly period 31 Days in interest period 30 TRUST RECEIVABLES INFORMATION Beginning of monthly period principal receivables balance Beginning of monthly period non-principal receivables balance Beginning of monthly period total receivables balance Addition of principal receivables balance Addition of non-principal receivables balance Removal of principal receivables balance Removal of non-principal receivables balance End of monthly period principal receivables balance End of monthly period non-principal receivables balance End of monthly period total receivables balance TRUST COLLECTIONS INFORMATION Finance charge collections Fees Interchange Recoveries Investment earnings on Issuer Accounts Total finance charge collections Principal collections *Total payment rate 26.42% (* Total payment rate does not include investment earnings) TRUST DEFAULT INFORMATION Default Amount / Total Gross Losses Total Recoveries Total Net Losses Portfolio Principal Balance Total Gross Losses as a percentage of the Portfolio Principal Balance 3.34% Total Net Losses as a percentage of the Portfolio Principal Balance 3.00% Number of accounts experiencing a loss Average Net Loss per account Delinquency Data Percentage # accounts Total receivables 1-30 days delinquent 1.44% 31-60 days delinquent 0.58% 61-90 days delinquent 0.44% 91-120 days delinquent 0.36% 121-150 days delinquent 0.32% 151-180 days delinquent 0.28% 181 and greater days delinquent 0.00% 2 TRANSFEROR INFORMATION Transferor Percentage as of the Transferor Amount Measurement Date 35.56% Minimum Transferor Amount Percentage in Calendar Month 35.16% Required Transferor Amount Percentage 6.00% ISSUER ACCOUNT INFORMATION Barclays Dryrock Issuance Trust Collection Account balance as of end of monthly period Barclays Dryrock Issuance Trust Excess Funding Account balance as of end of monthly period 46 BARCLAYS DRYROCK ISSUANCE TRUST Series Name 2015-4 Expected Final Payment Date 10/15/2018 Scheduled start of accumulation period 10/01/2017 Series 2015-4 Stated Principal Amount Series 2015-4 Allocation amount Series2015-4 Floating Allocation Percentage 3.8259% Series2015-4Principal Allocation Percentage 3.8259% Class Details Margin Total Interest Rate Stated Principal Amount Class A 1.72% Class B 0.00% 0.00% ALLOCATION OF SERIES 2015-4 AVAILABLE FINANCE CHARGE COLLECTIONS 1)Series 2015-4 Available Finance Charge Collections 2)Class A Notes a)Class A Monthly Interest b)Class A Monthly Interest previously due but not paid c)Class A Additional Interest and Class A Additional Interest previously due but not paid 3)Series 2015-4 Servicing Fee paid to Servicer 4)Series 2015-4 Servicing Fee, previously due but not paid 5)Class B Notes a)Class B Monthly Interest b)Class B Monthly Interest previously due but not paid c)Class B Additional Interest and Class B Additional Interest previously due but not paid 6)Series 2015-4 Default Amount treated as Series 2015-4 Available Principal Collections 7)Unreimbursed Investor Charge-offs and Reallocated Principal Collections treated as Series 2015-4 Available Principal Collections 8)Accumulation Reserve Account funding 9)In the event of default and acceleration, the Outstanding Dollar Principal Amount of the notes treated as Series 2015-4 Available Principal Collections 10)Shared Excess Available Finance Charge Collections available for allocation to other series in Shared Excess Available Finance Charge Collections (Group1) 11)Amount due under any other obligations of Barclays Dryrock Issuance Trust under the Transaction Documents 12)Holder of the Transferor Interest APPLICATION OF SHARED EXCESS AVAILABLE FINANCE CHARGE COLLECTIONS ALLOCATED TO SERIES 2015-4 1)Series 2015-4 Available Finance Charge Collections Shortfall 2)Shared Excess Available Finance Charge Collections allocated to Series2015-4 3)Class A Monthly Interest and Class A Additional Interest and any past due amounts 4)Unpaid Servicing Fee 5)Class B Monthly Interest and Class B Additional Interest and any past due amounts 6)Default Amount treated as Available Principal Collections 7)Unreimbursed Investor charge-offs and Reallocated Principal Collections treated as Series 2015-4 Available Principal Collections 8)Accumulation Reserve Account 9)Holder of the Transferor Interest SERIES 2015-4 AVAILABLE PRINCIPAL COLLECTIONS Principal Collections allocated to Series 2015-4 less Reallocated Principal Collections plus Series Default Amount Paid from finance charge collections plus an amount equal to the sum of Investor Charge-offs and the amount of Reallocated Principal Collections previously not reimbursed, paid by Available Finance Charge Collections Series2015-4 Available Principal Collections Series2015-4 Available Principal Collections, less any amount released and used to purchase Receivables under Section 4.01(f) of the Series 2015-4 Indenture Supplement APPLICATION OF SERIES 2015-4 AVAILABLE PRINCIPAL COLLECTIONS DURING REVOLVING PERIOD 1)Shared Excess Available Principal Collections 47 APPLICATION OF SERIES 2015-4 PRINCIPAL COLLECTIONS DURING CONTROLLED ACCUMULATION PERIOD 1)Amount deposited in the Principal Funding Account 2)Shared Excess Available Principal Collections APPLICATION OF SERIES 2015-4 AVAILABLE PRINCIPAL COLLECTIONS DURING EARLY AMORTIZATION PERIOD 1)Paid to the Class A Noteholders 2)Paid to the Class B Noteholders 3)Shared Excess Available Principal Collections APPLICATION OF SHARED EXCESS AVAILABLE PRINCIPAL COLLECTIONS ALLOCATED TO SERIES2015-4 1)Series 2015-4 Principal Collections Shortfall 2)Shared Excess Available Principal Collections 3)During the Controlled Accumulation Period: 3a)Amount deposited in the Principal Funding Account 4)During the Early Amortization Period: 4a)Paid to the Class A Noteholders 4a)Paid to the Class B Noteholders Holder of the Transferor Interest SERIES 2015-4 ACCOUNT INFORMATION Accumulation Reserve Account balance Beginning balance Current deposit Accumulation Reserve Draw Amount Ending Balance Principal Funding Account balance Beginning balance Current deposit Paid to the Class A Noteholders Paid to the Class B Noteholders Ending Balance SERIES 2015-4 PERFORMANCE DATA Portfolio Yield Current Monthly Period 17.21% Prior Monthly Period 14.92% Second Prior Monthly Period 0.00% Base Rate Current Monthly Period 3.41% Prior Monthly Period 3.41% Second Prior Monthly Period 0.00% Excess Spread Percentage Current Monthly Period 13.80% Prior Monthly Period 11.51% Second Prior Monthly Period 0.00% Quarterly Excess Spread Percentage 12.65% Required Excess Spread Percentage 0.00% Is the Quarterly Excess Spread Percentage greater than the Required Excess Spread Percentage? Yes To the knowledge of the undersigned, no Early Amortization Event or Early Redemption Event has occurred. Capitalized terms used in the Monthly Servicer's Statement have their respective meanings set forth in the Indenture, Indenture Supplement and the Servicing Agreement At the date of this report, the Transferor as “originator” for the purposes of EU Regulation no. 575/2013 (the “CRR”) retains an economic interest in Barclays Dryrock Issuance Trust in the form of the minimum transferor interest (option (b)) in accordance with Article 405 of the CRR. The current transferor interest in disclosed in the relevant section of this report. BARCLAYS BANK DELAWARE, as Servicer By: /s/ Deepesh Jain Name: Deepesh Jain Title: Authorized Officer 48
